United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
SYSTEMS COMMAND STATIONS,
Cherry Point, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-2155
Issued: September 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On September 23, 2013 appellant filed a timely appeal of an August 27, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP) denying his claim for continuing
compensation. The Board also has jurisdiction over a March 29, 2013 decision. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s wage-loss and
medical compensation benefits effective August 30, 2012 on the grounds that no residuals from
the work injury remained; and (2) whether appellant is entitled to continuing compensation
benefits for an accepted medical condition after August 30, 2012.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 23, 1985 appellant, then a 40-year-old public affairs officer, injured his low
back when he slipped on the threshold of a door causing him to fall and twist his back. OWCP
accepted the claim for lumbosacral sprain and displacement of a lumbar intervertebral disc, left
at L4.
Appellant received wage-loss benefits.
He underwent lumbar surgery on
October 20, 1986. OWCP placed appellant on the periodic compensation rolls.
In April and June 2011 the employing establishment performed an investigation of
appellant who was filmed walking, standing, bending, carrying a leaf blower and performing
clean-up activities around his home.
Appellant’s treating physician, Dr. Gary Heck, a Board-certified internist, reported on
August 5, 2011 that appellant had spinal stenosis, chronic lumbar instability and dorsolumbar
scoliosis. He noted that appellant’s low back was deteriorating and unstable with grossly limited
range of motion in his lumbar spine and was unable to sit or stand for more than a few minutes at
a time. Dr. Heck concluded that appellant had a permanent and disabling injury to his lumbar
spine, and from associated complications that resulted from that injury. He opined that it would
be inadvisable to return appellant to a work setting because of the unstable nature of his low back
and left leg.
On November 15, 2011 OWCP provided Dr. Heck with a copy of the surveillance video
for review. It requested that he address the nature and extent of disability between appellant’s
current condition and the August 23, 1985 work injury.2
In a December 19, 2011 response, Dr. Heck stated that appellant had residuals of atrophy
of left leg, limp with left leg, chronic weakness of left leg and had reached maximum medical
improvement. Appellant also had chronic documented atrophy of the left leg and continued on
multiple medications for pain. Dr. Heck found that appellant was not a viable candidate for a job
which required careful analysis of sensitive material given appellant’s multiple medications. He
indicated that appellant’s use of chronic mediations, including narcotics, would preclude him
from the multiple duties outlined in the July 25, 2011 job offer and he was unable to participate
in vocational rehabilitation.
In a February 1, 2012 report, Dr. William A. Somers, a Board-certified orthopedic
surgeon and second opinion physician, reviewed the medical records of file; statement of
accepted facts; a copy of the video surveillance dated April 22 and June 23, 2011; and a copy of
the July 25, 2011 job offer. He noted that the only radiographic record was a cervical spine
magnetic resonance imaging (MRI) scan of December 2011. Dr. Somers noted that appellant
reported having polio between the age of three and four and listed examination findings, which
included antalgic gait on the left, tender to palpation over the midline in the L4 and L5 and about
the sciatic nerve in the left buttock regions and visible atrophy in the left thigh and leg region.
He stated, “I wonder whether any of this could be related to his old polio.” Dr. Somers opined
2

Appellant was copied on this request to Dr. Heck. On November 23, 2011 he requested copies of the
investigative reports and associated pictures. By letter dated January 5, 2012, OWCP forwarded copies of the
investigative video to appellant. See J.M., 58 ECAB 478 (2007).

2

that work-related sprain of lumbosacral region and intervertebral disc have not resolved, that
appellant had not reached maximum improvement and that vocational rehabilitation was not
indicated for someone of the age of 66.
On March 14, 2012 OWCP requested that Dr. Somers’ clarify his opinion regarding the
cause of appellant’s atrophy and weakness in his left leg and thigh. In a March 21, 2012 report,
Dr. Somers noted that he could not say whether the polio or the work injury caused the muscle
weakness and atrophy, as it could be a combination of the two. After reviewing the July 25,
2011 job offer, he opined that appellant was capable of working four hours a day for up to a year
with sedentary work limitations. Dr. Somers advised that the video surveillance showed
appellant engaging in a sedentary level of physical activity.
OWCP determined that a conflict in medical opinion arose between Dr. Heck and
Dr. Somers with regard to appellant’s disability status and work capacity. It referred appellant
for an impartial medical examination to Dr. Ralph A. Summers, a Board-certified orthopedic
surgeon.
In a June 28, 2012 report, Dr. Summers noted the history of injury as reported by
appellant, which included his statement that he had an injury to his left knee with left knee
reconstruction 25 or 30 years prior. Appellant also reported seeing an urologist for pain into his
scrotum and genital area. The urologist opined that the pain might be a radicular type of pattern
from his lower back. Dr. Summers reviewed the medical records of file, the statement of
accepted facts; a copy of the April 22 and June 23, 2011 video surveillance; the July 25, 2011 job
offer and presented examination findings. Appellant had a slow and methodical gait in the
examination room, in contrast to his gait when he was observed walking down the hallway and
out of the building following his examination. On examination, there was atrophy of the left leg
and pain with Waddell’s rotation testing of the spine. Deep tendon reflexes were 2/4 and
bilaterally equal at the patellar tendon and Achilles tendon with positive straight leg raising on
the left side at 45 degrees of extension. Dr. Summers found that appellant’s left leg atrophy was
related to his history of polio and prior left leg surgery and that the difference in appellant’s gait
while unobserved versus during the examination, suggested symptom magnification. He also
noted that appellant’s subjective complaints of balance trouble were not demonstrated in the
video surveillance. Dr. Summers opined that appellant had recovered from the accepted workrelated sprain of lumbosacral joint ligament and displacement of lumbar intervertebral disc left at
L4 with no restrictions on sitting, standing, walking or driving, and that he could perform the
date-of-injury job, as it was sedentary. He stated that the reason for his opinion was provided in
the MRI scan reports, which failed to demonstrate any additional herniated disc, arthritis or
impingement of neural structures. Dr. Summers stated that any continued complaints related to
appellant’s underlying preexisting degenerative disc disease.
On July 24, 2012 OWCP notified appellant that it proposed to terminate his
compensation benefits based on the impartial opinion of Dr. Summers. Appellant was provided
30 days to submit additional evidence or argument.
By decision dated August 30, 2012, OWCP terminated appellant’s compensation for
medical benefits and wage loss effective that day. It found that the special weight of the medical
opinion evidence rested with the opinion of Dr. Summers, the impartial medical specialist, who

3

found that there were no residuals from the work injury and appellant could perform his date-ofinjury job with no restrictions.
Appellant requested an oral hearing with an OWCP representative, which was held
telephonically on January 10, 2013. He resubmitted reports previously of record.
In a September 13, 2012 report, Dr. Timothy Garner, a Board-certified neurosurgeon,
advised that he examined appellant and reviewed records provided by appellant, which
demonstrated that multiple physicians supported his long-standing disability. He opined,
“Suffice it to say, that it is my opinion that he suffered an injury in 1985 that was subsequently
surgically treated from which he never fully recovered.” Dr. Garner also noted that he agreed
with Dr. Heck’s “multiple assessments of this man’s continued disability” as well as Dr. Somers’
characterization of his disability in the February 2012 evaluation. He concluded that appellant
was disabled from his date-of-injury job and would not be able to return to work.
By decision dated March 29, 2013, an OWCP hearing representative affirmed the
August 30, 2012 termination decision. The hearing representative found that the weight of the
medical opinion rested with the impartial specialist, Dr. Summers, who provided a well-reasoned
opinion based upon the available medical records, the statement of accepted facts and findings
on examination. The hearing representative further found that appellant failed to meet his
burden of proof to establish that he had ongoing disability causally related to the work injury as
Dr. Garner’s report was insufficient to overcome the special weight accorded the impartial
specialist.
In a May 8, 2013 letter, appellant requested reconsideration. He contended that
Dr. Garner’s medical report supports the continuing difficulties he experiences daily as a result
of the workplace injury. Appellant submitted a duplicate copy of his May 25, 2012 letter and an
April 9, 2013 letter.
In an April 22, 2013 report, Dr. Garner stated that he last saw appellant on
September 13, 2012. Appellant had long-standing disability from his original injury and was not
able to return to work in his original date-of-injury position. He reviewed with appellant the
history of work injury and medical treatment received. Appellant voiced complaints about the
impartial medical specialist’s examination. Dr. Garner noted that appellant’s symptoms, which
were described as pain in the back, left hip and radiating pain into the left leg; pain in the
testicular region (left side), which his urologist found due to neurological problems from his
back. He had difficulty with coughing, sneezing, riding, sitting or prolonged periods of time, and
ongoing pain since his original diagnosis and surgery. Dr. Garner stated that it appeared
appellant had a herniated disc removed at L4 and L5 in the mid-eighties and that appellant has
tried to avoid further fusion surgery. Appellant showed all the signs of having a nerve root
problem in his back. On examination, there was generalized atrophy of the left leg. Dr. Garner
noted that appellant had multiple pictures of his left leg at various stages in his life without
evidence of atrophy. He stated appellant’s examination and history was that of someone with
either an acute back problem or a chronic injury from which he did not recover. Dr. Garner
thought appellant was more likely in the latter category than the former, but he did not have any
recent studies of appellant’s lumbar spine. Appellant could have developed a more acute
problem in recent months accounting for his significant ongoing pain. Dr. Garner opined that it

4

was very likely that appellant has degenerative change and segmental instability and needed
spinal fusion. He stated that, even with a fusion, appellant would not be able to return to his job.
Dr. Garner opined that appellant continues to suffer long lasting effects and disability from the
1985 work injury that subsequently required surgery. He noted that further study of appellant’s
lumbar spine was needed.
By decision dated June 10, 2013, OWCP denied modification of its March 29, 2013
decision. It found that Dr. Garner’s opinion was insufficient to overcome the special weight of
the medical evidence accorded to Dr. Summers.
In a July 17, 2013 letter, appellant requested reconsideration. He argued that the medical
evidence reflected that his injury had not resolved. Appellant submitted a June 20, 2013 MRI
scan that showed postoperative changes at L4-5 with a probable small subarticular disc
protrusion that may impinge the traversing left L5 nerve. Significant epidural fibrosis was noted
in that region. Degenerative changes were noted at other levels without neural impingement.
In a July 11, 2013 report, Dr. Garner reviewed the MRI scan and advised that it showed
some spurring and scarring at L4-5 on the left and maybe a little ruptured disc pushing on his L5
nerve root. This was an anatomical substrate for the problems of which appellant had
complained through the years. Dr. Garner stated that, given the degree of mechanical back pain
that appellant had, it would not be adequate to fix this pathology. He opined that a lumbar fusion
would be necessary, but appellant was not ready to pursue surgery. Dr. Garner opined that
appellant has ongoing disability from a problem that started in 1985 and which never really
changed. He stated that appellant now has documented an anatomical substrate for that
continued pain and that the only operation possible to fix it would be a lumbar fusion.
By decision dated August 27, 2013, OWCP denied modification of its June 10, 2013
decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.3 Having determined that an employee has a disability
causally related to his or her federal employment, it may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.4
OWCP’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.5
Section 8123(a) of FECA provides in pertinent part: If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.6 In situations where
3

Bernadine P. Taylor, 54 ECAB 342 (2003).

4

Id.

5

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

5 U.S.C. § 8123(a).

5

there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.7
ANALYSIS -- ISSUE 1
OWCP terminated appellant’s wage-loss compensation and medical benefits based on the
June 28, 2012 report of Dr. Summer. It determined that there was a conflict in the medical
opinion between Dr. Heck, appellant’s treating physician, and Dr. Somers, the second opinion
physician, with regard to appellant’s disability status and work capacity. Dr. Somers found that
appellant was capable of returning to modified part-time work while Dr. Heck determined that
appellant was totally disabled. In order to resolve the conflict, OWCP properly referred
appellant, pursuant to section 8123(a) of FECA, to Dr. Summers, a Board-certified orthopedic
surgeon, for an impartial medical examination.
The Board finds that OWCP failed to meet its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits as Dr. Summers’ June 28, 2012 report is
insufficiently rationalized to support that he had no further residuals or disability due to his
accepted employment injury.
Dr. Summers attributed appellant’s problems to his preexisting degenerative condition
and the left leg atrophy to his history of polio and prior left leg surgery. The Board finds that he
did not provide sufficient medial reasoning in support of his determination that appellant had no
further employment-related residuals or disability.8 While Dr. Summers noted that appellant did
not exhibit objective evidence of the accepted work injuries, he failed to provide an explanation
as to why the accepted work-related injuries have resolved. He did not identify any preexisting
back disease or cite any medical evidence in the file to support his opinion that appellant’s
accepted conditions have resolved. Dr. Summers also fails to provide any objective evidence or
medical rationale as to why the left leg atrophy was the result of polio early in his life and
unrelated to appellant’s work injury. While he concluded that the L4 accepted condition had not
progressed based on MRI scan findings, Dr. Summers failed to specify the MRI scan results he
relied upon or explain the comparison baseline that was used to support his conclusion that no
additional herniation, arthritis or impingement existed. The record reflects that appellant had
exploratory surgery at L5-S1 in 1985 and a hemilaminectomy and discectomy at L4-5 in 1986.
However, Dr. Summers barely acknowledged these procedures and does not offer an opinion as
to whether appellant’s back surgery is related, in whole or in part, to the accepted conditions and,
if related, whether there is any remaining impairment. While he notes that appellant went to an
urologist, he failed to explain whether appellant’s diagnosis is related or unrelated to the
accepted back injury. Dr. Summers further fails to explain why the video surveillance was
dispositive on the questions of maximum medical improvement, ability to work and medical
restrictions. He failed to comment on the various conditions that appellant has and to provide a
well-rationalized opinion on whether such conditions are related to appellant’s work injury and,
7

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

8

See Elaine Sneed, 56 ECAB 373 (2005).

6

if related, whether there is any remaining impairment. Accordingly, Dr. Summers’ opinion that
the accepted conditions have resolved without residuals and that appellant has no remaining
disability is of little probative value. Accordingly, his opinion is insufficient to meet OWCP’s
burden of proof to terminate appellant’s wage-loss compensation and medical benefits.9
In light of the Board’s disposition of this case, the second issue concerning appellant’s
entitlement to continuing compensation for an accepted medical condition after August 30, 2012
is moot. Appellant’s arguments on appeal also will not be addressed.
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s wage-loss compensation
and medical benefits effective August 30, 2012.
ORDER
IT IS HEREBY ORDERED THAT the August 27, June 20 and March 29, 2013
decisions of the Office of Workers’ Compensation Programs are reversed.
Issued: September 2, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Id.

7

